Citation Nr: 9920388	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-27 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pulmonary endometriosis with symptoms of dizziness, double 
vision, and drooping eyelids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1990 to 
June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Honolulu Regional Office (RO), which 
granted service connection for pulmonary endometriosis with 
symptoms of dizziness, double vision, and drooping eyelids, 
and assigned an initial 10 percent disability rating.  The 
veteran duly appealed the RO's decision, specifically, the 
initial 10 percent rating assigned by the RO.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

As set forth on the cover page of this Remand, the veteran's 
claims folder is now in the jurisdiction of the Phoenix RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As several medical professionals have noted, this case 
presents an extremely complicated diagnostic picture.  A 
review of the record shows that the veteran was diagnosed in 
service with pulmonary endometriosis after she reported 
symptoms of hemoptysis, wheezing and shortness of breath 
associated with menses.  The veteran has subsequently 
reported various neurological symptoms including diplopia, 
ptosis, dizziness, and slurred speech.  

In an October 1996 statement, she indicated that her symptoms 
also included decreased vision, coughing up blood, increased 
headaches, joint pain, a sore throat, cold symptoms, 
exhaustion, pelvic pain, and nose bleeds.

Currently, service connection is in effect for "pulmonary 
endometriosis with symptoms of dizziness, double vision, and 
drooping eyelids."  An initial 10 percent rating has been 
assigned pursuant to Diagnostic Codes 6603 (pulmonary 
emphysema) and 7629 (endometriosis).  

Initially, the Board finds that the veteran's claim for an 
increased rating for her service-connected disability 
(pulmonary endometriosis with symptoms of dizziness, double 
vision, and drooping eyelids) is well grounded within the 
meaning of 38 U.S.C.A. 5107.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since she has submitted a well-grounded claim, VA has a duty 
to assist her in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  The duty to assist in obtaining 
and developing available facts and evidence to support a 
claim includes obtaining adequate VA examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Court has also held that when a claimant submits a claim 
for an increased rating for a disease which is cyclical in 
the manifestations of its symptoms, VA must conduct an 
examination during the active stage of the disease.  Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994).  

In this case, the veteran was most recently scheduled for a 
series of VA examinations in October 1997.  On gynecological 
examination, the VA examiner indicated that given the 
veteran's history of proven endometriosis in her pelvis and 
presumed endometriosis in her eye, brain, and lungs, the 
veteran should more properly be examined by pulmonologist, a 
neurologist, and an ophthalmologist.  

Thereafter, the veteran was afforded a comprehensive VA 
pulmonary examination, including pulmonary function testing.  
However, at the VA neurological examination, the examiner 
indicated that he was unable to conduct the examination due 
to the unavailability of a chaperone.  As such, he advised 
the veteran to visit the VA Medical Center for examination 
when the signs and symptoms of her disability were present.

In view of the complicated nature of this case, the Board 
finds that this matter must be remanded to afford the veteran 
a comprehensive VA examination, one which provides sufficient 
information to rate her disability and its related symptoms 
in accordance with the applicable rating criteria.  Cf. 
Massey v. Brown, 7 Vet. App. 204 (1994); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is prohibited from reaching its own unsubstantiated 
medical conclusions). 

In addition, given that the veteran's service-connected 
disability has been characterized by the RO as "pulmonary 
endometriosis with symptoms of dizziness, double vision, and 
drooping eyelids," the RO must also consider whether 
separate, compensable disability ratings are warranted for 
any of the veteran's symptoms (attributable to her service 
connected disability) which do not overlap her endometriosis.  
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping); see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and evidence of 
record).  


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all medical care providers, 
VA or non-VA, inpatient and outpatient, 
who have treated her for her service-
connected endometriosis and related 
symptoms since her separation from 
service.  After securing any necessary 
authorization or medical releases, the RO 
should obtain copies of treatment records 
from all sources identified whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for a VA examination by a neurologist and 
any additional recommended specialists to 
determine the nature and severity of her 
service-connected endometriosis.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examiner(s) 
must annotate the examination reports in 
this regard.  Any tests deemed necessary 
by the examiner should be conducted, and 
he or she should review the results of 
any testing prior to completion of the 
examination report.  Any consultations 
with additional specialists deemed 
necessary by the examiner should also be 
obtained.  

Thereafter, the examiner is requested to 
(1) provide a detailed account of all 
subjective and objective symptoms 
reported or manifested by the veteran and 
(2) delineate between those symptoms 
which are attributable to the service-
connected endometriosis and those which 
are not.  Thereafter, the examiner is 
requested to express an opinion as to the 
frequency and severity of all 
manifestations of the veteran's service-
connected endometriosis.  In providing 
his or her opinion, the examiner is 
requested to integrate previous medical 
findings.  Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

3.  The RO should then review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  The RO 
should also consider whether all 
applicable symptomatology is 
appropriately rated, to specifically 
include whether any manifestations merit 
separate compensable ratings.  The RO 
should also document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(a) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

